933 So. 2d 1267 (2006)
Robert GIBSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-720.
District Court of Appeal of Florida, Fifth District.
July 28, 2006.
*1268 James S. Purdy, Public Defender, and Thomas J. Lukashow, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The state properly concedes that, as a result of a scrivener's error, the judgment and sentence in Case No. 91-7125 erroneously indicates that appellant was sentenced to prison on a violation of probation charge as to both Counts II and III, rather than solely as to Count III. However, appellant's claim that he is entitled to additional jail credit for time served is without merit. Echols v. State, 660 So. 2d 782 (Fla. 4th DCA 1995).
REVERSED and REMANDED for Correction of Scrivener's error.
THOMPSON, MONACO and EVANDER, JJ., concur.